Exhibit 10.1

SEPARATION AGREEMENT

Affinion Group, Inc., a Delaware corporation (“Affinion” or the “Company”),
Affinion Group Holdings, Inc. (“Holdings”) and Maureen E. O’Connell (hereinafter
collectively with her heirs, executors, administrators, successors and assigns,
referred to as “Executive”), mutually desire to enter into this Separation
Agreement as of this 5th day of July, 2006 (the “Effective Date”) and agree
that:

Executive has previously entered into (i) an Employment Agreement (the
“Employment Agreement”), dated as of December 1, 2005 with Affinion, (ii) an
Option Agreement (the “Option Agreement”), dated as of January 2, 2006 with
Holdings, (iii) a Subscription Agreement (the “Subscription Agreement”), dated
as of January 2, 2006 with Holdings, and (iv) a Management Investor Rights
Agreement (the “MIRA”), dated as of October 17, 2005 with Holdings;

The parties understand that this Separation Agreement is executed for the
benefit of Affinion and Holdings (and each of the affiliates, subsidiaries,
successors and assigns of Affinion and Holdings, as well as each of the
directors, officers, employees and agents of Affinion and Holdings and each such
other entity as well as Apollo Management, L.P. (such individuals and entities
collectively referred to throughout this Agreement as the “Representatives”))
and Executive and that it is enforceable by either Executive, Affinion or
Holdings (along with their respective successors and assigns) individually or
collectively;

Executive has been advised, in writing, that she should consult with an attorney
prior to executing this Separation Agreement and Executive has in fact done so,
and the meaning, effect and terms of this Separation Agreement have been fully
explained to Executive;

Executive has been afforded at least twenty-one (21) days to consider the
meaning and effect of this Separation Agreement;

Executive understands that she may revoke this Separation Agreement for a period
of seven (7) business days following the day she executes this Separation
Agreement and this Separation Agreement shall not become effective or
enforceable until the revocation period has expired. Any revocation within this
period must be submitted, in writing, to Affinion and state, “I hereby revoke my
acceptance of your Separation Agreement.” Said revocation must be personally
delivered to Affinion or its designee, or mailed to Affinion and postmarked
within seven (7) business days of execution of this Separation Agreement; and

Executive has carefully considered other alternatives to executing this
Separation Agreement.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 2 of 17

 

NOW THEREFORE, the parties hereto, for the full and sufficient consideration set
forth below, hereby agree as follows:

1. Executive’s Resignation. (a) Unless otherwise requested by the Company,
Executive’s last date of active employment with Affinion shall be September 30,
2006 (“Separation Date”). As of the Effective Date, the Employment Agreement and
any other agreement between the parties relating to the terms of Executive’s
employment, are hereby terminated and are of no further force or effect;
provided, however, that each of Section 5 (“Restrictive Covenants”), Section 6
(“Non-Disparagement”), Section 7 (“Severance Payments”) and Section 9(f)
(“Enforcement”) of the Employment Agreement shall survive such termination and
shall continue to apply in accordance with the terms and conditions set forth in
the Employment Agreement. Executive hereby agrees that she has resigned as an
officer and where applicable, director, of Holdings and Affinion and their
subsidiaries, without any further action necessary, effective as of the
Separation Date. (b) Prior to the Separation Date, unless otherwise requested by
Affinion, during normal business hours, Executive shall devote substantially all
of her time to the business and affairs of the Company and to use her reasonable
best efforts to perform, consistent with past practice and in good faith her
responsibilities and obligations to the Company, including without limitation
those matters reasonably delegated to her by the Chief Executive Officer of
Affinion or the Board of Directors of Affinion, consistent with past practice
and including without limitation signing of certifications and management
letters provided that Executive shall not be deemed in breach of this
Section 1(b) unless she engages in (i) conduct that constitutes fraud or
embezzlement, (ii) willful misconduct or willful gross neglect, (iii) continued
willful failure to substantially perform her duties as Executive Vice President
and Chief Financial Officer, or (iv) a material breach by Executive of this
Separation Agreement but in the event of (iii) or (iv), the Company shall have
notified Executive in writing describing such failure to perform duties or
material breach and Executive fails to cure same within twenty (20) days of her
receipt of such written notice; Affinion acknowledges that it has approved of
and Executive shall be permitted to paid vacation time from July 24, 2006
through August 4, 2006 and that nothing herein precludes Executive from
performing her duties as a member of the Board of Directors of Beazer Homes USA,
Inc.

2. Consideration Provided to the Parties. In consideration for the execution of
this Separation Agreement and the compliance with the promises made herein, the
parties agree as follows:

 

  a. Payment of Severance Amount – Affinion will pay to Executive an amount
equal to the sum of Three Hundred and Sixty Thousand Dollars ($360,000.00), less
applicable withholding taxes, in severance, payable in two equal installments,
with the first payment due on October 2, 2006 and the second payment due on
April 2, 2007 (the “Severance Amount”);



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 3 of 17

 

  b. Base Pay/Employee Benefits Coverage – the Company shall continue to (i) pay
to Executive, in accordance with the customary payroll practices of the Company,
her existing base salary, less applicable withholding taxes through
September 30, 2006; (ii) provide Executive with Executive’s existing employee
benefits coverage through September 30, 2006, at which point the Executive will
be eligible for coverage under COBRA; and (iii) reimburse Executive for all
monthly automobile payments due through and including September 30, 2006
consistent with past practice and, by October 10, 2006 or as soon as reasonably
practicable thereafter, at the option of the Company, (x) the Company shall
either itself or through another party on behalf of the Company accept the
assignment of such lease obligations and the parties shall promptly execute all
documents necessary to effect the assignment and release Executive of her
obligations to the leasing company or (y) the Company shall direct Executive to,
and Executive shall, return the car to the appropriate dealership and the
Company (1) shall pay to such dealership, or reimburse Executive in a lump sum
any amount she must pay to terminate such lease early and (2) shall pay to
Executive any taxes that may be due by Executive as a result of such payment by
the Company;

 

  c. Payment of Unpaid Salary Amounts - Affinion will pay to Executive, by no
later than October 6, 2006, which date shall be the next regular payroll date
following September 30, 2006, all earned but unpaid base salary amounts owed to
Executive through September 30, 2006, less applicable withholding taxes;

 

  d. Signing Bonus – Notwithstanding anything in the Employment Agreement to the
contrary, Affinion acknowledges and agrees that Executive shall not be required
to repay to the Company the Signing Bonus (as defined in the Employment
Agreement);



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 4 of 17

 

  e. Treatment of Holdings Common Equity – (i) Affinion will pay to Executive,
as contemplated by Section 5 of the MIRA, Two Hundred and Fifty Thousand Dollars
($250,000.00) in exchange for the purchase by Holdings of the 25,000 shares of
Common Stock (as defined in the MIRA) held by Executive by no later ten
(10) business days following the Separation Date, and Executive hereby agrees to
sell such shares of Common Stock to Holdings at such time that Affinion makes a
request to Executive to purchase such shares; (ii) Executive agrees to promptly
deliver to Affinion, at any time hereafter upon Affinion’s reasonable request,
any and all instruments prepared by on behalf of Affinion which may be necessary
or appropriate to evidence such sale of shares of Common Stock, including
without limitation a stock purchase agreement; and (iii) notwithstanding
anything in the MIRA to the contrary, following such time that Holdings
purchases Executive’s shares of Common Stock, the provisions of Section 5(e) of
the MIRA shall no longer apply with respect to Executive and Executive waives
all of her rights to any Additional Consideration (as defined in the MIRA)
thereunder;

 

  f. Treatment of Options — notwithstanding anything in the Option Agreement or
the Option Plan to the contrary, Executive agrees that all of Executive’s
Options (as defined in the Option Agreement) shall automatically terminate and
shall become null and void, be unexercisable and be of no further force and
effect effective as of the Separation Date; and

 

  g. Announcement and Reference - in announcing Executive’s departure from
Affinion, Affinion agrees that it will issue an announcement to its employees
and the public in the ordinary course in substantially the form set forth in
Exhibit A attached hereto, provided that the only changes made to such form
shall be additional information related to the Company and Affinion shall make
such other consistent announcements but only as required by applicable law,
including those required by federal securities laws. Upon inquiry to the Company
or Holdings, prospective employers will be advised only as to (i) the dates of
Executive’s employment, (ii) Executive’s most recent job title (namely,
Executive Vice President – Chief Financial Officer of the Company), and
(iii) that it is Company policy not to provide any other information in response
to inquiries on past employees but a copy of Exhibit A shall be provided to the
inquiring party.

3. Acknowledgement of Value of Consideration. Executive acknowledges and agrees
that she has received adequate consideration for her execution of this
Separation Agreement, and the fulfillment of the promises contained herein.
Affinion and Holdings acknowledge and agree that they have received adequate
consideration for their execution of this Separation Agreement and the
fulfillment of the promises contained herein.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 5 of 17

 

4. Tax Withholding. Other than as set forth in Section 2(b)(iii) above,
Executive understands and agrees that she is obligated for the payment of all
taxes (whether federal, state, local or otherwise) which may become due and
owing on the amounts referred to above and in the event that the amount withheld
by Affinion for tax purposes with respect to such amount is insufficient,
Executive shall indemnify and hold Affinion harmless for any taxes, interest or
penalties imposed on Affinion or its Representatives as a result of Executive
failing to meet any such tax obligation. Affinion and Holdings shall indemnify
and hold Executive harmless for any taxes, interest or penalties imposed on
Executive as a result of Affinion’s non-compliance with Section 2(b)(iii) above.

5. Release by Executive. Executive, of her own free will knowingly and
voluntarily releases and forever discharges Affinion, Holdings and each of their
respective Representatives, of and from any and all actions or causes of action,
suits, claims, charges, complaints, damages, liabilities, obligations, promises
and contracts (whether oral or written, express or implied from any source),
whatsoever, in law or equity, which Executive may now have or hereafter can,
shall or may have against Affinion, Holdings and each of their respective
Representatives, including all unknown, undisclosed and unanticipated losses,
wrongs, injuries, debts, claims or damages to Executive, for, upon, or by reason
of any matter, cause or thing whatsoever, which she ever had, now has, or shall
have as of the Effective Date, including, but not limited to:

 

  a. any and all matters arising out of Executive’s employment by Affinion and
the cessation of said employment, and including, but not limited to, any claims
related to or for salary, bonuses, severance pay, or vacation pay, any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under Title VII of the Civil Rights Act of 1964, Sections 1981 through
1988 of Title 42 of the United States Code, the Employee Retirement Income
Security Act of 1974 (except for vested benefits under any qualified pension
plan which are not affected by this Separation Agreement), the Americans With
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967 as
amended by the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Federal Family and Medical Leave Act; and

 

  b. the Connecticut Equal Pay Law; Fair Employment Practices Act; Human Rights
and Opportunities Law; Occupational Safety and Health Laws; AIDS Testing Law;
Reproductive Hazards Law; the Smokers Rights Law; the Family and Medical Leave
Law; the Wage and Hour Laws; the Political Activities provisions; the Voting,
Military Service Leave, Jury and Witness Duty provisions; the Smoking and Drug
Testing provisions; the Whistleblower Protection provisions; and the Workers’
Compensation provisions; and

 

  c. any and all matters and rights arising out of her ownership of the Common
Stock and Options (as defined in the MIRA), whether in connection with or
arising out of the Subscription Agreement, the Option Agreement, the MIRA or any
other agreement, applicable law or otherwise; and



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 6 of 17

 

  d. any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, breach of duty of loyalty, infliction of emotional
distress or other tort or common-law claim having any bearing whatsoever on the
terms and conditions and/or cessation of Executive’s employment with Affinion or
otherwise, including, but not limited to, any allegations for costs, fees, or
other expenses, including reasonable attorneys’ fees, incurred in these matters.

The foregoing release specifically excludes Executive’s right to enforce the
terms of this Separation Agreement.

e. On the Separation Date, the Executive shall also enter into a release in the
form set forth on Exhibit B hereto.

6. Release by Affinion and Holdings.

a. Each of Affinion and Holdings, on behalf of themselves and their officers,
directors and employees, to the extent Affinion or Holdings have actual
knowledge of such Claims (as defined below) as of the Effective Date, knowingly
and voluntarily releases and forever discharges Executive, of and from any and
all actions or causes of action, suits, claims, charges, complaints, damages,
liabilities, obligations, promises and contracts (whether oral or written,
express or implied from any source), whatsoever, in law or equity (“Claims”),
which Affinion and Holdings may now have or hereafter can, shall or may have
against Executive, for, upon, or by reason of any matter, cause or thing
whatsoever, which they ever had, now has, or shall have as of the Effective Date
, including, but not limited to the performance of her duties during her
employment, the cessation of her employment, any and all matters and obligations
arising of out her ownership of Common Stock and Options, whether in connection
with or arising out of the Subscription Agreement, the Option Agreement, the
MIRA or any other agreement, applicable law or otherwise; any federal, state or
local civil or human rights law, or any other alleged violation of any local,
state or federal law, regulation or ordinance, and/or public policy, implied or
expressed contract, fraud, negligence, estoppel, defamation, breach of duty of
loyalty, infliction of emotional distress or other tort or common-law claim
having any bearing whatsoever on the terms and conditions and/or cessation of
Executive’s employment with Affinion or otherwise, including, but not limited
to, any allegations for costs, fees, or other expenses, including reasonable
attorneys’ fees, incurred in these matters.

b. The foregoing release, and the waivers set forth in Section 7(c) below,
specifically exclude (i) Affinion’s or Holdings’ right to enforce the terms of
this Separation Agreement or (ii) any liability or injury to Affinion, Holdings
or any of their Representatives which arises out of, relates to or is based upon
any criminal or fraudulent act committed by Executive.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 7 of 17

 

c. On the Separation Date, Affinion and Holdings shall also enter into a release
in the form set forth on Exhibit B hereto.

7. Waivers of Further Legal Actions. (a) Except in connection with enforcing the
terms of this Separation Agreement, (x) Executive waives her right to file or
commence any charge or complaint or proceeding nor will she accept any relief or
recovery from any charge or complaint before any federal, state, or local court,
or any administrative, regulatory or arbitration agency or body against
Affinion, Holdings or any of their respective Representatives, except as such
waiver is prohibited by statutory provision and (y) Executive further agrees not
to file or commence any action or proceeding before any federal, state, or local
court against Affinion, Holdings, or any of their respective Representatives.
Executive also acknowledges that she does not have any current charge against
Affinion, Holdings or any of their respective Representatives pending before any
local, state or federal agency regarding her employment or otherwise. Except as
prohibited by statutory provision, in the event that any claims are filed, they
shall be dismissed with prejudice upon presentation of this Agreement and
Executive shall reimburse Affinion, Holdings and each of their respective
Representatives for the costs, including reasonable attorneys’ fees, of
defending any such action. (b) Affinion and Holdings, on their own behalf and
that of their officers, directors and employees also acknowledge that they do
not have any current charge against Executive pending before any local, state or
federal agency regarding her employment or otherwise. (c) Subject to
Section 6(b)(ii) above and except as prohibited by statutory provision, in the
event that any claims are filed arising from or related to the conduct of
Executive about which Affinion, Holdings or their officers, directors and
employees were actually aware of as of the Effective Date and the facts giving
rise to such claim existed as of the Effective Date, they shall be dismissed
with prejudice upon presentation of this Agreement and Affinion and Holdings
shall reimburse Executive for the costs, including reasonable attorneys’ fees,
of defending any such action.

8. Agreement Not to Participate in Third Party Legal Actions. Executive agrees
not only to release Affinion, Holdings and each of their respective
Representatives from any and all claims as stated above which she could make on
her own behalf, but also those which may be made by any other person or
organization on her behalf. Executive specifically waives any right to become,
and promises not to become a member of any class in a case in which a claim or
claims against Affinion, Holdings or any of their respective Representatives are
made involving any events up to and including the date of this Separation
Agreement, except where such waiver is prohibited by statutory provision.
Executive further waives any right to, and agrees not to, in any way voluntarily
assist any individual or entity in commencing or prosecuting any action or
proceeding including, but not limited to, any administrative agency claims,
charges or complaints and/or any lawsuit against Affinion, Holdings or any of
their respective Representatives, or to in any way voluntarily participate or
cooperate in any such action or proceeding, except as such waiver is prohibited
by statutory provision or as required by law.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 8 of 17

 

9. Indemnification. The Company will indemnify the Executive to the fullest
extent permitted by the certificate of incorporation and by-laws of the Company.

10. Company Property. Executive agrees that prior to the Separation Date she
shall return all company property to Affinion, including her identification
card, any computer hardware and software, all paper or computer-based files,
business documents, and/or other records as well as all copies thereof, credit
cards, keys and any other company supplies or equipment in her possession.

11. Confidentiality of Terms of this Agreement. Except as set forth in
Section 2(g) hereof or as may be required by applicable law, including
securities law or pursuant to a lawful Court order or subpoena, the parties
agrees not to disclose, either directly or indirectly, any information
whatsoever regarding the existence or substance of this Separation Agreement
including specifically any of the terms of settlement. The parties acknowledge
that the Company may file this agreement with the Securities and Exchange
Commission. This nondisclosure includes, but is not limited to, members of the
media, present and former employees of Affinion, and its Representatives,
representatives of any organization, members of the public and any other
individuals, but does not include Executive’s spouse, an attorney or accountant
with whom Executive chooses to consult or seek advice regarding her
consideration of and decision to execute this Separation Agreement (provided
that her spouse and such attorney or accountant agrees to keep the provisions of
this agreement strictly confidential). This Agreement shall not be admissible in
any proceeding except to enforce the terms herein, unless otherwise required by
or pursuant to lawful court order or subpoena. In response to inquiries from
individuals other than her spouse, an attorney or accountant, Executive shall
only respond by stating substantially “I am satisfied with the terms of my
separation” but shall also be permitted to refer inquiring parties to Exhibit A
attached hereto, describe the positions and salaries she held, the job duties
and functions she performed and the dates of commencement and resignation of her
employment. In response to all inquiries about Executive’s employment, the
Company shall comply with the provisions set forth in Section 2(g) hereof.

12. Cooperation on Litigation Matters. Executive shall, upon request by Affinion
following reasonable notice, appear to testify, and testify fully and
truthfully, at any deposition, trial, mediation, arbitration or other similar
proceeding in which Affinion or any of their respective Representatives is a
party. In the event that Affinion requests, pursuant to the provisions of this
paragraph 12, that Executive travel to any location for the purpose of
participating in a deposition, trial, mediation, arbitration or other similar
proceeding, then Affinion shall reimburse Executive for all time spent by
Executive in connection therewith at a reasonable hourly rate, plus all
reasonable out-of-pocket expenses she incurs for food, lodging and travel, upon
presentation of receipts evidencing such expenses. In addition, Executive shall
cooperate with Affinion and its Representatives at a reasonable hourly rate plus
all reasonable out of pocket expenses incurred for food, lodging and travel,
upon presentation of receipts evidencing such expenses, in regard to any claims
made or litigation brought against any such person or entity, as well as in
regard to investigations by any governmental agency. As part of



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 9 of 17

 

this cooperation, Executive will make herself available on reasonable notice to
be interviewed by counsel for any such person or entity and to respond in a
reasonably prompt manner to all reasonable inquiries (including telephonic and
written inquiries) for information or records in her possession, custody or
control pertaining to any such matters. Executive agrees to be truthful and
cooperative in any such interview and in responding to any such inquiry.

13. Injunctive Relief. Each of the parties hereto acknowledges that any breach
of the terms of this Agreement would result in irreparable injury and damage to
the party affected thereby for which there would be no adequate remedy at law.
Accordingly, each of the parties hereto agrees that in the event of such breach
or any threat of breach, the party affected thereby shall be entitled to an
immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach, without having to prove damages (or
post any bond), in addition to any other remedies to which the affected party
may be entitled at law or in equity. The terms of this Section shall not prevent
any party hereto from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to an action for damages,
setting off against any amounts owed under this Agreement and/or any other legal
or equitable remedies.

14. Remaining Obligations under Employment Agreement and Non-Competition
Provisions. Executive acknowledges and agrees that she will remain bound by all
of the obligations set forth in Section 5 (“Restrictive Covenants”), Section 6
(“Non-Disparagement”) and Section 9(f) (“Enforcement”) of the Employment
Agreement and that such provisions shall remain in full force and effect
following the date hereof in accordance with the terms and conditions of such
provisions set forth in the Employment Agreement. Executive further acknowledges
and agrees that she will remain bound by the restrictive covenants sets forth in
Annex I of the MIRA, as modified by Section 5 of the Employment Agreement. The
parties agree that notwithstanding the restrictions of Section 2 of Annex I of
the MIRA, Executive shall not be precluded from “directly or indirectly engaging
in” business with credit card companies and financial/banking institutions,
including but not limited to Master Card, Visa, American Express, CitiGroup and
its affiliated entities, JP Morgan, and like entities (“Permitted Entity”)
provided that (x) Executive’s duties with such Permitted Entity are not
primarily related to any business unit that markets, provides, administers or
makes available affinity-based membership programs, affinity-based insurance
programs, benefit packages as an enhancement to financial instruments or other
customer accounts or loyalty-based programs (“Competing Activities”) or (y) such
Permitted Entity’s Competing Activities do not account for more than fifteen
percent (15%) of such entity’s revenue.

The Company and Holdings, on their behalf and on behalf of their senior
executives, officers and directors acknowledge and agree that they are and/or
will remain bound by all of the obligations set forth in Section 6
(“Non-Disparagement”) and Section 9(f) (“Enforcement”) of the Employment
Agreement and that such provisions shall remain in full force and effect
following the date hereof in accordance with the terms and conditions of such
provisions set forth in the Employment Agreement.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 10 of 17

 

15. Governing Law; Severability of Provisions. This Separation Agreement will be
governed by and construed in accordance with the laws of the State of Delaware.
Its language shall be construed as a whole, according to its fair meaning, and
not strictly for or against either party. Should any provision of this
Separation Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, including the
general release language, such provision shall immediately become null and void,
leaving the remainder of this in full force and effect. However, if as a result
of any action initiated by Executive, any portion of the general release
language were ruled to be unenforceable for any reason, Executive shall return
the Severance Amount paid hereunder to Affinion.

16. No Admission of Liability. The parties agrees that neither this Separation
Agreement nor the furnishing of the consideration relating to it shall be deemed
or construed at any time for any purpose as an admission by Affinion or any of
its Representatives, nor by Executive, of any liability or unlawful or improper
conduct of any kind.

17. No Oral Amendments of Agreement. This Separation Agreement may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Separation Agreement.

18. Entire Agreement. This Separation Agreement sets forth the entire agreement
between the parties hereto with respect to the subject matter hereto, and fully
supersedes any prior agreements or understandings between the parties, except as
specifically set forth herein. In deciding to execute this Separation Agreement,
Executive has not relied on any statement or representation by any of the
parties hereto or any of their respective Representatives that is not set forth
in this document.

19. Counterparts; Facsimile Signatures. This Agreement may be executed in
separate counterparts, each of which when executed shall be deemed to be an
original and all of which together will constitute one and the same instrument
binding upon all of the parties hereto. For purposes of this Agreement,
facsimile signatures shall be deemed originals.

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
THE PARTIES UNDERSTAND THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS EXECUTIVE HAD OR MIGHT HAVE AGAINST THE COMPANY OR ITS REPRESENTATIVES;
AND THE PARTIES ACKNOWLEDGE THAT THEY ARE NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT. HAVING ELECTED
TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH HEREIN, THE
PARTIES FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS
AGREEMENT AND GENERAL RELEASE.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 11 of 17

 

THEREFORE, the parties to this Separation Agreement now voluntarily and
knowingly execute this Agreement.

 

   

/s/ Maureen E. O’Connell

 

    Maureen E. O’Connell Signed and sworn before me this 5th day of July 2006.  
       

 

/s/ Louis H. Collins

 

   

Louis H. Collins, Notary Public

State of Connecticut

My commission expires 8/31/2007

   

AFFINION GROUP, INC.

    By:  

/s/ Nathaniel Lipman

 

    Name:   Nathaniel Lipman     Title:   President & CEO Signed and sworn
before me this 5th day of July 2006.            

 

/s/ Louis H. Collins

 

     

Louis H. Collins, Notary Public

State of Connecticut

My commission expires 8/31/2007

        AFFINION GROUP HOLDINGS, INC.     By:  

/s/ Nathaniel Lipman

 

    Name:   Nathaniel Lipman     Title:   President & CEO Signed and sworn
before me this 5th day of July 2006.            

 

/s/ Louis H. Collins

 

     

Louis H. Collins, Notary Public

State of Connecticut

My commission expires 8/31/2007

     



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 12 of 17

 

Exhibit A

Form of Affinion’s Announcement on Executive’s Departure

Exhibit A

Affinion Group today announced that Maureen O’Connell, Executive Vice President
and Chief Financial Officer, will leave the company in order to devote more time
to her family and personal interests. Ms. O’Connell has agreed to remain in her
position as CFO until the end of September to allow for a smooth transition,
while the company searches for her successor.

Nat Lipman, President and CEO commented, “Maureen has made significant and
valuable contributions to the Company and its future success. During her tenure,
Maureen helped us to complete our first year-end audit as an independent company
and has been instrumental in our S-4 registration process. Furthermore, by
refinancing our bridge loan with senior subordinated notes, she leaves the
company with a stronger balance sheet.

On behalf of the Company and the Board of Directors, I would like to thank
Maureen for her leadership and we wish her the best in her future endeavors.”

                                                              2006



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 13 of 17

 

EXHIBIT B

FORM OF BRINGDOWN RELEASE

Affinion Group, Inc., a Delaware corporation (“Affinion” or the “Company”),
Affinion Group Holdings, Inc. (“Holdings”) and Maureen E. O’Connell (hereinafter
collectively with her heirs, executors, administrators, successors and assigns,
referred to as “Executive”), mutually desire to enter into this Agreement and
General Release as of this      day of             , 2006 (the “Separation
Date”) and agree that for the full and sufficient consideration set forth below,
hereby agree as follows:

1. Release by Executive. In addition to the release set forth in the Separation
Agreement between Affinion, Holdings and Executive dated July __, 2006 (the
“Separation Agreement”), Executive, of her own free will knowingly and
voluntarily releases and forever discharges Affinion, Holdings and each of their
respective Representatives, of and from any and all actions or causes of action,
suits, claims, charges, complaints, damages, liabilities, obligations, promises
and contracts (whether oral or written, express or implied from any source),
whatsoever, in law or equity, which Executive may now have or hereafter can,
shall or may have against Affinion, Holdings and each of their respective
Representatives, including all unknown, undisclosed and unanticipated losses,
wrongs, injuries, debts, claims or damages to Executive, for, upon, or by reason
of any matter, cause or thing whatsoever, which she ever had, now has, or shall
have as of the Separation Date, including, but not limited to:

 

  a. any and all matters arising out of Executive’s employment by Affinion and
the cessation of said employment, and including, but not limited to, any claims
related to or for salary, bonuses, severance pay, or vacation pay, any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under Title VII of the Civil Rights Act of 1964, Sections 1981 through
1988 of Title 42 of the United States Code, the Employee Retirement Income
Security Act of 1974 (except for vested benefits under any qualified pension
plan which are not affected by this Separation Agreement), the Americans With
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967 as
amended by the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Federal Family and Medical Leave Act; and

 

  b. the Connecticut Equal Pay Law; Fair Employment Practices Act; Human Rights
and Opportunities Law; Occupational Safety and Health Laws; AIDS Testing Law;
Reproductive Hazards Law; the Smokers Rights Law; the Family and Medical Leave
Law; the Wage and Hour Laws; the Political Activities provisions; the Voting,
Military Service Leave, Jury and Witness Duty provisions; the Smoking and Drug
Testing provisions; the Whistleblower Protection provisions; and the Workers’
Compensation provisions; and



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 14 of 17

 

  c. any and all matters and rights arising out of her ownership of the Common
Stock and Options (as defined in the MIRA), whether in connection with or
arising out of the Subscription Agreement, the Option Agreement, the MIRA or any
other agreement, applicable law or otherwise; and

 

  d. any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, breach of duty of loyalty, infliction of emotional
distress or other tort or common-law claim having any bearing whatsoever on the
terms and conditions and/or cessation of Executive’s employment with Affinion or
otherwise, including, but not limited to, any allegations for costs, fees, or
other expenses, including reasonable attorneys’ fees, incurred in these matters.

The foregoing release specifically excludes Executive’s right to enforce the
terms of the Separation Agreement.

2. Release by Affinion and Holdings.

a. In addition to the release set forth in the Separation Agreement, each of
Affinion and Holdings, on behalf of themselves and their officers, directors and
employees, to the extent Affinion or Holdings have actual knowledge of such
Claims (as defined below) as of the Separation Date, knowingly and voluntarily
releases and forever discharges Executive, of and from any and all actions or
causes of action, suits, claims, charges, complaints, damages, liabilities,
obligations, promises and contracts (whether oral or written, express or implied
from any source), whatsoever, in law or equity (“Claims”), which Affinion and
Holdings may now have or hereafter can, shall or may have against Executive,
for, upon, or by reason of any matter, cause or thing whatsoever, which they
ever had, now has, or shall have as of the Separation Date, including, but not
limited to the performance of her duties during her employment, the cessation of
her employment, any and all matters and obligations arising of out her ownership
of Common Stock and Options, whether in connection with or arising out of the
Subscription Agreement, the Option Agreement, the MIRA or any other agreement,
applicable law or otherwise; any federal, state or local civil or human rights
law, or any other alleged violation of any local, state or federal law,
regulation or ordinance, and/or public policy, implied or expressed contract,
fraud, negligence, estoppel, defamation, breach of duty of loyalty, infliction
of emotional distress or other tort or common-law claim having any bearing
whatsoever on the terms and conditions and/or cessation of Executive’s
employment with Affinion or otherwise, including, but not limited to, any
allegations for costs, fees, or other expenses, including reasonable attorneys’
fees, incurred in these matters.

b. The foregoing release specifically excludes (i) Affinion’s or Holdings’ right
to enforce the terms of the Separation Agreement or (ii) any liability or injury
to Affinion, Holdings or any of their Representatives which arises out of,
relates to or is based upon any criminal or fraudulent act committed by
Executive.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 15 of 17

 

3. THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
THE PARTIES UNDERSTAND THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS EXECUTIVE HAD OR MIGHT HAVE AGAINST THE COMPANY OR ITS REPRESENTATIVES;
AND THE PARTIES ACKNOWLEDGE THAT THEY ARE NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT. HAVING ELECTED
TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN THE SEPARATION
AGREEMENT, THE PARTIES FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER
INTO THIS AGREEMENT AND GENERAL RELEASE.

4. NOTHING HEREIN SHALL IN ANY WAY LIMIT THE RELEASE PROVIDED BY ANY PARTY
HERETO IN SECTION 5 OR SECTION 6 OF THE SEPARATION AGREEMENT.



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 16 of 17

 

THEREFORE, the parties to this release now voluntarily and knowingly execute
this Agreement.

 

   

 

    Maureen E. O’Connell Signed and sworn before me this              day of
             2006.          

 

 

    Notary Public    

AFFINION GROUP, INC.

    By:  

 

    Name:       Title:   Signed and sworn before me this              day of
             2006.            

 

 

      Notary Public         AFFINION GROUP HOLDINGS, INC.     By:  

 

    Name:       Title:   Signed and sworn before me this              day of
             2006.            

 

 

      Notary Public      



--------------------------------------------------------------------------------

Separation Agreement

July 5, 2006

Page 17 of 17

 

[Page Intentionally Left Blank]